DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 21, 2021 and July 28, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Patent Publication 2016/0033742).
With regard to independent claim 1, Huang teaches an optical imaging system (Figure 1) comprising: a first lens (Figure 1, element 110) having a positive refractive power (page 7, Table 1, Focal Length data for Lens 1); a second lens (Figure 1, element 120) having a negative refractive power (page 7, Table 1, Focal Length data for Lens 2); a third lens (Figure 1, element 130) having a refractive power (page 7, Table 1, Focal Length data for Lens 3); a fourth lens (Figure 1, element 140) having a positive refractive power (page 7, Table 1, Focal Length data for Lens 4); a fifth lens (Figure 1, element 150) having a negative refractive power (page 7, Table 1, Focal Length data for Lens 5); a sixth lens (Figure 1, element 160) having a positive refractive power (page 7, Table 1, Focal Length data for Lens 6); and a seventh lens (Figure 1, element 170) having a negative refractive power (page 7, Table 1, Focal Length data for Lens 7), wherein the first to seventh lenses are sequentially disposed from an object side of the optical imaging system toward an image side of the optical imaging system and further satisfying the conditional expression -0.5 < (|Ri|-|Rj|)/(|Ri|+|Rj|) < 0.5, as defined (page 7, Table 1, Curvature Radius data for Surfaces 12 and 13).
With regard to dependent claim 2, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system satisfying the conditional expression f14 > f, as defined (page 7, Table 1, data for f and Focal Length data for Lenses 1, 2, 3 and 4).
With regard to dependent claim 3, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system satisfying the conditional expression TTL/IMGHT < 2.0, as defined (page 7, paragraph [0130]).
With regard to dependent claim 4, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system satisfying the conditional expression FOV > 70°, as defined (page 7, Table 1, data for HFOV).
With regard to dependent claim 6, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system satisfying the conditional expression 4.7 mm < TTL < 6.00 mm, as defined (page 7, Table 1, sum of Thickness data for Surfaces 2 through 18).
With regard to dependent claim 7, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the third lens has positive refractive power (page 6, paragraph [0093], lines 1-2).
With regard to dependent claim 9, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the second lens has a convex object-side surface and a concave image-side surface (page 6, paragraph [0092], lines 2-4).
With regard to dependent claim 10, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the third lens has a convex object-side surface and a concave image-side surface (page 6, paragraph [0093], lines 2-4).
With regard to dependent claim 11, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the fourth lens has a convex object-side surface (page 6, paragraph [0094], lines 2-3).
With regard to dependent claim 12, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the fourth lens has a convex image-side surface and a concave image-side surface (page 6, paragraph [0092], lines 3-4).
With regard to dependent claim 13, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the sixth lens has a convex object-side surface (page 6, paragraph [0096], lines 2-3).
With regard to dependent claim 14, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the sixth lens has a concave image-side surface (page 6, paragraph [0096], lines 3-4).
With regard to dependent claim 15, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the seventh lens has a concave image-side surface (page 6, paragraph [0092], lines 3-4).

Claims 1, 3, 4, 8, 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (U.S. Patent Publication 2014/0009843).
With regard to independent claim 1, Tsai et al teaches an optical imaging system (Figure 3) comprising: a first lens (Figure 3, element 210) having a positive refractive power (page 7, Table 3, Focal length data for Lens 1); a second lens (Figure 3, element 220) having a negative refractive power (page 7, Table 1, Focal length data for Lens 2); a third lens (Figure 3, element 230) having a refractive power (page 7, Table 3, Focal length data for Lens 3); a fourth lens (Figure 3, element 240) having a positive refractive power (page 7, Table 1, Focal length data for Lens 4); a fifth lens (Figure 3, element 250) having a negative refractive power (page 7, Table 1, Focal length data for Lens 5); a sixth lens (Figure 3, element 260) having a positive refractive power (page 7, Table 1, Focal length data for Lens 6); and a seventh lens (Figure 3, element 270) having a negative refractive power (page 7, Table 1, Focal length data for Lens 7), wherein the first to seventh lenses are sequentially disposed from an object side of the optical imaging system toward an image side of the optical imaging system and further satisfying the conditional expression -0.5 < (|Ri|-|Rj|)/(|Ri|+|Rj|) < 0.5, as defined (page 7, Table 3, Curvature Radius data for Surfaces 12 and 13).
With regard to dependent claim 3, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system satisfying the conditional expression TTL/IMGHT < 2.0, as defined (page 8, paragraph [0117]).
With regard to dependent claim 4, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system satisfying the conditional expression FOV > 70°, as defined (page 7, Table 3, data for HFOV).
With regard to dependent claim 8, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the first lens has a convex object-side surface and a concave image-side surface (page 6, paragraph [0107], lines 2-3).
With regard to dependent claim 9, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the second lens has a convex object-side surface and a concave image-side surface (page 6, paragraph [0108], lines 2-3).
With regard to dependent claim 11, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the fourth lens has a convex object-side surface (page 6, paragraph [0110], line 2).
With regard to dependent claim 12, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the fourth lens has a convex image-side surface and a concave image-side surface (page 6, paragraph [0110], lines 2-3).
With regard to dependent claim 13, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the sixth lens has a convex object-side surface (page 7, paragraph [0112], line 2).
With regard to dependent claim 15, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such an optical imaging system wherein the seventh lens has a concave image-side surface (page 7, paragraph [0113], line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (U.S. Patent Publication 2014/0009843), as applied to claim 1 above.
With regard to dependent claim 5, although Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tsai et al fails to teach such an optical imaging system satisfying the conditional expression 1.64 < Nmax ≤ 1.75, as defined, but does teach the larges value of the index of refraction among the second lens, the third lens and the fourth lens to have a value of 1.640 (page 7, Table 3, Index data for Lens 2).  Since it has been held to be within the general skill of a worker in the art to select a known material (the Index of Refraction is directly dependent upon the selected lens material) on the basis of its suitability for the intended use as a known alternative (In re Leshin, 125 USPQ 416), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tsai et al, with a lens material for the second lens satisfying the condition expression, to produce the desired optical output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
13 October 2022